Citation Nr: 0313094	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  96-45 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1980 to October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision, in part, 
granted service connection for bronchial asthma and assigned 
a 10 percent disability rating, effective in October 1991. 

The case was previously before the Board in February 2001, 
when it was remanded for additional development.  The Board 
now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's October 1991 separation examination 
indicates that the veteran's service-connected asthma was 
controlled by use of medication by inhaler as needed.

3.  A March 1992 VA pulmonary function test (PFT) report 
reveals that the veteran had a FEV-1 of 60 percent predicted 
and a FEV-1/FVC of 76 percent predicted.  

4.  An April 1995 VA examination report reveals that the 
veteran reported having asthma attacks approximately every 
two to three months and that they were treated by use of 
medication by inhaler as needed.

5.  A February 1997 VA examination report reveals that the 
veteran reported having asthma attacks approximately every 
two to three weeks and that they were treated by use of 
medication by inhaler as needed.

6.  An April 1997 VA pulmonary function test (PFT) report 
reveals that the veteran had a FEV-1 of 73 percent predicted 
and a FEV-1/FVC of 99 percent predicted.

7.  A June 1999 VA examination report reveals that the 
veteran reported having asthma attacks approximately twice a 
month which are treated by use of medication by inhaler as 
needed, and he reported having dyspnea on exertion upon 
climbing two flights of stairs.

8.  A June 1999 VA pulmonary function test (PFT) report 
reveals that the veteran had an FEV-1 of 82 percent 
predicted.


CONCLUSION OF LAW

The criteria for a 30 percent rating, and not in excess 
thereof, for bronchial asthma, have been met effective 
February 2, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (1996), amended 
by 38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter dated May 2002.  
This letter also informed the appellant of VA's duty to 
assist the appellant and which party would be responsible for 
obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Disability Rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, and Part 4 (2002). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2002).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2002).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Generally, 
where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In the present case, the veteran has disagreed with the 
initial disability rating assigned by the RO when service 
connection was first granted for bronchial asthma.  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During service the veteran was identified has having 
bronchial asthma.  In October 1991 separation examination of 
the veteran was conducted.  The examining physician noted the 
veteran's history of asthma and that it was controlled by use 
of medication by inhaler as needed.

In March 1992 VA pulmonary function testing (PFT) of the 
veteran was conducted.  The report reveals that the veteran 
had an FEV-1 of 60 percent predicted and a FEV-1/FVC of 76 
percent predicted.  

In April 1995 a VA examination of the veteran was conducted.  
The examination report revels that the veteran reported 
having asthma attacks approximately every two to three months 
and that they were treated by use of medication by inhaler as 
needed.  Physical examination revealed no wheezes, no rales, 
and no rhonchi.  There was no indication of weight loss.  

In February 1997 another VA examination of the veteran was 
conducted.  The veteran reported an increase in the frequency 
of his asthma attacks stating that he had them approximately 
every two to three weeks and that they were treated by use of 
medication by inhaler as needed.  An April 1997 VA pulmonary 
function test report reveals that the veteran had an FEV-1 of 
73 percent predicted and a FEV-1/FVC of 99 percent predicted.

In June 1999 the most recent VA examination of the veteran 
was conducted.  Again he reported having asthma attacks 
approximately twice a month, which were treated by use of 
medication by inhaler as needed.  He also reported having 
dyspnea on exertion upon climbing two flights of stairs.  The 
examining physician noted that the veteran's respiratory 
baseline between asthma attacks was normal and the there was 
no history of any weight changes.  The accompanying PFT 
results revealed that the veteran had an FEV-1 of 82 percent 
predicted.

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
bronchial asthma was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996), with 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2002).  In this case, the RO reviewed the veteran's claim 
under the old regulations and provided him with that criteria 
in a July 1996 Statement of the case.  The new rating 
criteria for asthma became effective in October 1996.  The RO 
reviewed the veteran's claim under the new rating criteria 
and provided the veteran with the new criteria in a September 
2000 Supplemental Statement of the Case.  Moreover, the 
veteran and his representative were given an opportunity to 
respond to the new regulations.  Accordingly, the Board 
concludes that the veteran will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  VAOPGCPREC 11-97 at 3-4 (Mar. 
25, 1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The severity of bronchial asthma is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
Diagnostic Code 6602 of VA's Schedule for Rating 
Disabilities.  Under the old rating criteria a 10 percent 
rating is warranted for mild bronchial asthma manifested by 
paroxysms of asthmatic-type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating contemplates moderate bronchial asthma manifested by 
rather frequent asthmatic attacks (separated by only 10-to 
14-day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating contemplates severe bronchial 
asthma with frequent attacks (one or more attacks weekly) 
with marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
is precluded.  The maximum rating assignable under this code 
is 100 percent.  A 100 percent rating contemplates pronounced 
bronchial asthma, with attacks occurring very frequently with 
severe dyspnea on slight exertion between attacks, and with 
marked loss of weight or other evidence of severe impairment 
of health.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  A 
note in the rating schedule following the criteria for 
evaluating asthma states that in "the absence of clinical 
findings of asthma at time of examination, a verified history 
of asthmatic attacks must be or record."  38 C.F.R. § 4.97, 
Diagnostic Code 6602, Note (1996).

Effective October 7, 1996, new criteria for rating service 
connected bronchial asthma was enacted.  See 61 Fed. Reg. 
46720 through 46731 (September 5, 1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2002).  Under the current rating 
criteria a 10 percent rating is warranted for bronchial 
asthma with FEV-1 of 71 to 80 percent, or; FEV-1/FVC of 71 to 
80 percent, or; intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent rating contemplates 
FEV-1 of 56 to 70 percent, or; FEV-1/FVC of 56 to 70 percent, 
or; daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted for bronchial asthma with FEV-1 of 40 to 
55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbation, or intermittent (at least 3 per year) courses 
of systemic (oral or parenteral) corticosteroids.  A 100 
percent rating for bronchial asthma is warranted for FEV-1 of 
less than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno- 
suppressive medications.  38 C.F.R. § 4.97, Code 6602 (2002).  
As in the prior version of the rating schedule, in "the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record."  38 C.F.R. § 4.97, Code 6602, Note (2002).

The amended regulations in 38 C.F.R. § 4.97 established more 
objective, unambiguous criteria for rating respiratory 
disorders.  See 61 Fed. Reg. 46720 through 46722 (September 
5, 1996).  The amended formula removed such subjective 
descriptors as mild, moderate, and severe, and provided 
rating criteria based, at least in part, on the results of 
pulmonary function tests.  Id.  The results of the pulmonary 
functions tests used in assigning a disability rating are 
those after bronchodilatation.  See 61 Fed. Reg. 46723 
(September 5, 1996).  These results represent the best 
possible functioning of an individual and are the figures 
used as the standard basis of comparison of pulmonary 
function.  Id.

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.  In the present case, the 
older version of the rating schedule is more favorable to the 
veteran.  The veteran is currently assigned a 10 percent 
disability rating for his service connected asthma.  PFT 
results are a critical rating element under the new rating 
schedule.  Review of the evidence of record reveals that his 
recent PFT results are generally good.  Only one set of PFT 
results would warrant a rating in excess of 10 percent; 
however these results are from the March 1992 VA PFT which is 
before the effective date of the new rating schedule, which 
contemplates PFT results.  As such, the Board will use the 
older version of the rating schedule to evaluate the 
veteran's service connected asthma.  

The evidence of record reveals that the veteran has asthma 
attacks approximately twice a month.  Put another way, he has 
asthma attacks approximately every 2 weeks, or approximately 
14 days apart.  He also reports having some dyspnea on 
exertion of climbing 2 flights of stairs.  These symptoms 
almost exactly match the criteria for a moderate asthma 
disability as contemplated under the old regulations.  
Moderate bronchial asthma manifested by rather frequent 
asthmatic attacks (separated by only 10-to 14-day intervals) 
with moderate dyspnea on exertion between attacks.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996).  There is no evidence 
that the veteran has asthma attacks any more frequently than 
every 14 days.  Also there is no evidence of any other 
impairment of health due to the veteran's service connected 
asthma.  There is no evidence the he has weight loss or that 
he requires use of daily medication.  As such, the evidence 
of record supports an increased rating of 30 percent for the 
veteran's service connection asthma.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).  However, the preponderance of 
the evidence is against a rating in excess of 30 percent.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996), amended by 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).

The effective date of the veteran's 30 percent rating for his 
asthma is February 2, 1997.  This is the date of the VA 
examination where the veteran first reported an increase in 
the frequency of his asthma attacks.  Prior to this 
examination the evidence showed that the veteran had asthma 
attacks every two to three months.  Therefore the appropriate 
ratings for the veteran's service connected asthma are 10 
percent effective from October 31, 1991 to February 1, 1997 
and 30 percent effective February 2, 1997.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found).  Because 
the evidence for and against a higher evaluation is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2002).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

Because this appeal is from the initial ratings assigned to 
disabilities upon the grant of service connection, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e) (2001), which generally 
requires notice and a delay in implementation of a proposed 
rating reduction.  Fenderson, 12 Vet. App. at 126.  The RO 
did not specifically consider staged ratings.  Before the 
Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO did, however, consider all the evidence from service 
forward.  The Board finds no prejudice to the appellant.   

ORDER

An increased rating of 30 percent, and not in excess thereof, 
is granted for bronchial asthma, effective February 2, 1997, 
subject to the law and regulations governing the payment of 
monetary awards.  



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

